Citation Nr: 0024294	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-12 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of entitlement to VA death 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision in which the RO 
denied the appellant's claim for death benefits on the basis 
that she had not established status as the veteran's 
surviving spouse.  In September 1997, the appellant was 
afforded a hearing at the RO.  Her claim was denied by the 
hearing officer in October 1997 as reflected in the June 1998 
statement of the case.  Thereafter, the appellant appealed.


FINDINGS OF FACT

1.  The veteran and A. B. married in September 1972 and 
divorced in October 1981.

2.  The appellant and the veteran entered into a ceremonial 
marriage in November 1981.

3.  The appellant and the veteran continuously cohabited in 
New York and North Carolina from the date of the ceremonial 
marriage in 1981 to the date of the veteran's death in 1994, 
with the only separations taking place as a result of the 
veteran's misconduct due to drug abuse, without fault of the 
appellant.

4.  There is no record of a formal marriage between the 
appellant and the veteran in the State of New York in 1981.

5.  Common-law marriage is not recognized as valid in the 
State of New York or in the State of North Carolina.

6.  The appellant has shown that she had no knowledge of the 
legal impediment to common-law marriage in either the State 
of New York or in the State of North Carolina.

7.  The appellant's belief that her ceremonial wedding to the 
veteran had been properly registered in the State of New York 
is credible.

8.  The veteran and the appellant held themselves out as 
husband and wife for a number of years prior to the veteran's 
death, both in New York and in North Carolina; the appellant 
entered into her putative marriage to the veteran without 
knowledge of the legal impediment which prohibited such a 
union; the appellant cohabited with the veteran for several 
years prior to his death except for two short periods of time 
in which the veteran's misconduct due to drug abuse resulted 
in a separation between the appellant and the veteran; and no 
other claimant has been found to be entitled to gratuitous VA 
death benefits.


CONCLUSION OF LAW

The appellant is the surviving spouse of the veteran for the 
purpose of VA death benefits.  38 U.S.C.A. §§ 101(1), (31), 
5107 (West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.205 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died on February [redacted], 1994.  The death certificate 
lists the appellant as the veteran's spouse.  The cause of 
death, following autopsy, was reported to be cocaine 
poisoning.  At the time of his death, the veteran was 
service-connected for a seizure disorder, rated 60 percent 
disabling.  In addition, the veteran had a total disability 
rating for compensation purposes due to unemployability based 
on service-connected disability.

The veteran and A. B. married in September 1972 and divorced 
in October 1981.  According to the divorce decree, a copy of 
which is associated with the claims folder, the veteran did 
not appear and the divorce was granted in his absence on the 
basis of default.

In March 1982, the veteran filed a declaration of marital 
status with VA to claim additional benefits for a dependent 
child whose mother was identified on the birth certificate as 
the appellant.  On the declaration of marital status form 
itself, the veteran did not indicate that the appellant was 
his wife; he noted that he was married to A. B. and that it 
was his only marriage.

Private medical records dated show that the veteran was 
treated for an epidural hematoma in July 1985.  The discharge 
summary lists the appellant as the veteran's wife.

A subsequent declaration of marital status form was completed 
by the veteran in May 1988.  At that time, the veteran 
indicated that he was "separated."

Two statements dated in April 1997 were received, one from C. 
M. and one from I. M., stating that the appellant and the 
veteran were married in a ceremony in New York City in 
November 1981 and that C. M. and I. M. were witnesses to that 
ceremony.  The date of the marriage originally indicated on 
the statements, typed as "1980," was changed with a ball 
point pen to read "1981."

At her RO hearing in September 1997, the appellant testified 
that she was married to the veteran in a Muslim ceremony in 
New York City in November 1981.  She indicated that she 
thought it was the veteran's responsibility to register the 
marriage with the State of New York; she indicated that as 
member of the Muslim faith, it was her duty to be obedient to 
her husband and not to deal with any legal issues or other 
such responsibilities.  The appellant said that although she 
asked the veteran about registering the papers, he assured 
her that he would handle everything and she believed him.  At 
the time of her marriage to the veteran, the appellant 
indicated that she was already pregnant with their daughter.  
Prior to the marriage, she had gone with the veteran to a 
city government office to verify that the veteran had been 
divorced from his first wife, A. B.  The appellant indicated 
that after the marriage ceremony, she carried the veteran on 
her health insurance and also had a life insurance policy on 
his life.  She lived with the veteran from 1981 until 1989 
when they separated due to the veteran's drug use and 
physical abuse.  The appellant testified that she had 
contacted government offices in New York but no marriage 
certificate between the appellant and the veteran could be 
located.  The Mosque where the marriage ceremony between the 
appellant and the veteran was performed has been torn down 
and she said that she was unable to locate any records that 
the Mosque may have had related to the November 1981 marriage 
ceremony.  The appellant indicated that the affidavits 
completed by her friends had been sent to them with a date 
written in by the appellant as November 1980.  Subsequently, 
it was one of the appellant's relatives who noted the 
incorrect date and the appellant changed it to 1981.

At her hearing, the appellant submitted a copy of VA loan 
papers dated in April 1992.  The mortgage papers identify the 
appellant as the veteran's spouse.

A statement dated in October 1997 from the veteran's 
stepmother was received and related that the veteran and the 
appellant were married in November 1981.

In July 1998, the appellant submitted a copy of the 1992 
joint tax return filed by the veteran and the appellant which 
identifies the appellant as the veteran's spouse.


II.  Analysis

The Board finds the appellant's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that she has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

38 U.S.C.A. § 101(3) (West 1991) states that the term 
"surviving spouse" means a person who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  Additionally, the law provides 
that a spouse is a person of the opposite sex who is a 
husband or wife.  38 U.S.C.A. § 101(31) (West 1991); 
38 C.F.R. § 3.50(c) (1999).  A wife is a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) (1999).  38 C.F.R. § 3.50(a) (1999).  For VA 
benefits purposes, a marriage means a marriage valid under 
the law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j) 
(1999).  In pertinent part, for VA death benefits purposes, 
the veteran must have been married to the appellant for over 
one year or for any period of time if a child was born of the 
marriage.  38 C.F.R. § 3.54 (1999).  The appellant has the 
burden to establish her status as a claimant.  Sandoval v. 
Brown, 7 Vet. App. 7, 9 (1994) citing Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).

In cases involving alleged common-law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common-law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a) (1999).

In this case, the appellant maintains that she and the 
veteran lived as husband and wife from the date of the 
marriage ceremony in 1981 up to the time of his death in 
1994.  With respect to New York State, the Board notes that 
common law marriage is not recognized in that jurisdiction.  
People v. Heine, 12 A.D.2d 36, 208 N.Y.S.2d 188 (2nd Dept. 
1960), aff'd, 9 N.Y.2d 925, 217 N.Y.S.2d 93, 176 N.E.2d 102 
(1961).

The Board must also consider whether the appellant and the 
veteran would have had a recognized common law marriage in 
North Carolina, the place in which they purchased a home 
together and where the appellant maintains that they lived as 
husband and wife from 1990 up to the time of his death in 
1994.  However, as is the case with the State of New York, 
common law marriage is not recognized in North Carolina.  
State v. Lynch, 301 N.C. 479 (1980), 272 S.E.2d 349 (N.C. 
1980).  The exception to this is where the facts demonstrate 
that the marriage was consummated in another state that 
validates such a marriage.  Harris v. Harris, 257 N.C. 416 
(1962), 126 S.E.2d 83 (N.C. 1962).  As discussed above, 
however, the State of New York does not recognize common law 
marriage.  Insofar as neither the state in which the marriage 
ceremony took place nor the state in which the appellant and 
veteran lived most recently prior to the death of the veteran 
recognize common law marriage, the appellant must establish a 
"deemed valid marriage."

Where an attempted marriage (common-law) is invalid by reason 
of legal impediment, VA laws allow for certain attempted 
marriages to be nevertheless "deemed valid" if specific 
legal requirements are met.  Basically, such an attempted 
marriage will be "deemed valid" if: (a) the attempted 
marriage occurred one year or more before the veteran died; 
and (b) the claimant entered into the marriage without 
knowledge of the impediment; and (c) the claimant cohabited 
with the veteran continuously from the date of the attempted 
marriage until his death; and (d) no other claimant has been 
found to be entitled to gratuitous VA death benefits.  
38 C.F.R. § 3.52 (1999).  If the provisions of 38 C.F.R. 
§ 3.205(a) (1999) are satisfied, as well as those of 
38 C.F.R. § 3.52 (1999), the claimant's signed statement that 
she had no knowledge of an impediment to a marriage to the 
veteran will be accepted as proof of the fact, in the absence 
of information to the contrary.  38 C.F.R. § 3.205(c) (1999).  
The term "legal impediment" was interpreted in an opinion 
of the VA Office of the General Counsel, VAOPGCPREC 58-91 
(O.G.C. Prec. 58-91), to include the requirement of a 
marriage ceremony by a jurisdiction which does not recognize 
common-law marriages.  The United States Court of Appeals for 
Veterans Claims (Court) issued directives in this regard in 
Colon v. Brown, 9 Vet. App 104 (1996).  Specifically, in 
cases such as the appellant's, the appellant must be given an 
opportunity to submit a signed statement pursuant to 
38 C.F.R. § 3.205(c) (1999), indicating that she had no 
knowledge of an impediment to the marriage.  The Court 
indicated that if the appellant was unaware of the 
impediment, then an otherwise invalid common-law marriage 
could be deemed valid.

In this case, there was a legal impediment to the common-law 
marriage of the veteran and the appellant.  That is, neither 
New York nor North Carolina recognize such marriages.  There 
is no evidence that the appellant was aware that this was the 
case.  The Board finds that the record also shows that the 
appellant believed her putative marriage to the veteran was 
duly recorded under State law and legally recognized and that 
she was unaware of the legal impediment presented by the 
absence of recordation of the marriage.  

The Board concludes that the requirements of 38 C.F.R. § 3.52 
(1999) for a "deemed valid" marriage have been satisfied.  
The evidence of record supports findings that that the 
attempted marriage (common law) occurred one year or more 
before the veteran died; the appellant entered into the 
marriage without knowledge of any legal impediment; and the 
appellant cohabited with the veteran for many years, with the 
only separations taking place as a result of the misconduct 
of, or procured by, the veteran without the fault of the 
appellant.  See 38 C.F.R. § 3.53.  In addition, no other 
claimant has been found to be entitled to gratuitous VA death 
benefits.

The Board notes that the record includes statements from 
individuals who knew the veteran and the appellant, including 
the veteran's stepmother, which essentially stated that the 
veteran and the appellant were married in a November 1981 
ceremony in New York State.  Other evidence establishes that 
the veteran and the appellant held themselves out as husband 
and wife for many years and were accepted in their community 
as a married couple.  The veteran and the appellant had two 
children, purchased a home together, filed joint tax returns 
and identified each other as spouse to family, friends and 
co-workers.

The Board places greater probative weight on the appellant's 
statements, as well as other supporting evidence including 
lay statements, and objective medical records, loan papers 
and tax return.  When considered in its totality, the 
evidence presented by the appellant is more persuasive than 
the single document signed by the veteran in March 1982 which 
did not identify the appellant as his wife.  Indeed, the 
veteran subsequently filed a declaration of marital status 
form in May 1988 wherein he noted that he was "separated."  
This is consistent with the recitation of facts provided by 
the appellant.  The RO concluded that the March 1982 
declaration of marital status completed by the veteran which 
indicated that he was married to A. B. and had not been 
married any other time rebutted the contention of the 
appellant regarding the November 1981 marriage ceremony.  
However, the evidence of record clearly shows that A. B. was 
granted a divorce from the veteran in October 1981, as 
evidenced by the copy of the divorce decree.  The appellant 
has submitted several lay statements in support of her claim 
and has provided sufficient bases to explain why the veteran 
had not reported to VA that she was his wife and the Board 
finds the appellant's evidence credible.  Also of 
significance are the VA loan papers completed by the 
appellant and the veteran in 1992 wherein the appellant is 
identified as the spouse of the veteran.  In light of the 
foregoing, the Board finds that the criteria set forth in 
38 C.F.R. § 3.205(a) (1999) are satisfied.

In light of the foregoing, the Board concludes that the 
appellant and the veteran had a deemed valid marriage at the 
time of the veteran's death, and the appellant is the 
surviving spouse of the veteran.  38 U.S.C.A. §§ 101(1), 
(31), 5107 (West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 
3.205 (1999).


ORDER

The appellant is recognized as the surviving spouse of the 
veteran for VA purposes; as such, the appeal is granted.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

